SULLIVAN, Judge
(concurring in the result):
Both United States v. Figueroa, 35 MJ 54, 56 (CMA 1992), and Illinois v. Gates, 462 U.S. 213, 238-39, 103 S.Ct. 2317, 2332-33, 76 L.Ed.2d 527 (1983), were decided before the decision of the Supreme Court in Ornelas v. United States, 517 U.S. 690, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996). Although that case dealt with review of probable-cause determinations for warrantless searches, its de novo standard of review has been held applicable in cases where a warrant was issued by a judge. See United States v. Singleton, 125 F.3d 1097, 1102 (7th Cir.1997); cf. United States v. Roby, 122 F.3d 1120, 1125 (8th Cir.1997). In fact, this Court conducted a de novo review of a military magistrate’s probable-cause decision despite protests that this standard of review was inappropriate. See United States v. Hester, 47 MJ 461 (1998). I am confused by the majority’s inconsistency on this issue.
Nevertheless, even applying a de novo standard of review, I would find probable cause existed in this ease. See Franks v. Delaware, 438 U.S. 154, 171-72, 98 S.Ct. 2674, 2684-85, 57 L.Ed.2d 667 (1978)(search may be upheld if probable cause supported by matters outside those determined to be false).